DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
 
Status of the Claims
Claims 1, 4, 5, 7, 16, 18, 25, 28-31, 33, 37, 40, 44, 47, 49, 52, 64-70, and 72 are pending, presented for examination, and rejected as set forth below.

Response to Arguments
Applicant’s arguments with respect to the rejections of Claims 1, 4, 5, 7, 16, 18, 25, 28-31, 33, 37, 40, 44, 47, 49, 52, 64-70, and 72 for failing to comply with both the written description provisions of 35 USC 112(a) and the indefiniteness provisions of 35 USC 112(b) have been fully considered in view of the amendments presented to the claims and are, in view of these amendments, persuasive.  These rejections have therefore been WITHDRAWN. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 18, 25, 28-31, 33, 37, 40, 44, 47, 49, 52, 64-69, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Sha Zhao, et al, Combining Anti-Angiogenesis and Immunotherapy Enhances Antitumor Effect by Promoting Immune Response in Lung Cancer, 12 J Thor. Oncol. S288 (January 2017)), in view of Lebwohl (WO2016/040882), “Biophysical Data Tables,” Zhang (Haijun Zhang, Apatinib for Molecular Targeted Therapy in Tumor, 9 Drug Design Dev. Ther. 6075 (2015)), and Tian (Shu Tian, et al, YN968D1 is a Novel and Selective Inhibitor of Vascular Endothelial Growth Factor Receptor-2 Tyrosine Kinase with Potent Activity in vitro and in vivo, 102 Cancer Sci. 1374 (2011)).
Applicants’ claims are directed to the treatment of cancer by the administration of a combination of rivoceranib, otherwise known as apatanib or YN968D1, with any of a Markush-type listing of alternative immunotherapeutic agents including either of pembrolizumab or nivolumab.  Applicants Claims specify that the combination of rivoceranib and immunotherapeutic is to provide comparable or increased efficacy while avoiding or reducing adverse or unwanted side effects.  Claim 4 specifies that the rivoceranib to be used is the mesylate salt, with Claims 5, 7, and 16 specifying the dose to be used.  Claim 18 specifies any of a variety of oral dosage forms may be used, with Claim 25 specifying that the rivoceranib is to be administered twice daily.  Claims 28-31, 33, 37, 40, 44, 47, 49, and 52 further narrow the amount, route of administration, or timing of administration of the immunotherapeutic agent.  Claims 64-66 specify the type of cancer to be treated.  Claim 67 adds radiation therapy to the treatment being provided.  Claims 68-70 and 72 describe aspects of the method involving treatment of a cancer having a lesion; Claim 72, indicating that the lesions are to be reduced in size by a particular amount recites a result to be achieved by the practice of the invention, and is therefore not considered an affirmative limitation of the claim which the art relied upon must address.  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (indicating that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
Zhao indicates that combining VEGF/VEGFR2 inhibitors with PD-1inhibitors demonstrates synergistic antitumor effect in lung cancer.
Lebwohl describes combination therapy of cancer involving administering each of a selective EGFR inhibitor and an anti-PD-1 immunomodulatory compound.  (Abs.; Pg.5, 7, 12).  Lebwohl states that the combinations of EGFR inhibitor and PD-1 inhibitor are expected to provide beneficial effect in the treatment of cancer including each of enhanced anti-cancer effects, reduced toxicity, and/or reduced side effects, partly attributable to the possibility of administering each in a lower dosage than would be required to achieve the same therapeutic effect compared to a monotherapy dose, addressing the “wherein the administering of both the rivoceranib and immunotherapeutic agent…reduces adverse or unwanted side effects” newly added to Claim 1.  (Pg.6, L.16-24).  Lebwohl indicates that the immunomodulatory agent can be administered in any order, including after the administration of the EGFR inhibitor, addressing limitations of Claim 33.  (Pg.7).  Immunomodulatory compounds are described as including each of the nivolumab and pembrolizumab of instant Claims 1, 96 and 97.  (Pg.10 & 12).   Non-small cell lung cancer is listed as a specific cancer treatable with this combination, (Pg.15), as is a reduction in the metastatic lesions associated therewith, addressing limitations of Claims 64-66, 68, 69, and 72.  (Pg.49).  While Lebwohl does not explicitly state that the lesions are measured before and after treatment, by describing the reduction of metastatic lesions as falling within the scope of objectives achievable by such treatment, the “before and after” measurement of Claim 69 is implied.  Lebwohl describes employing a subcutaneous or intravenous injection according to each of Claims 29-31, 49, and 52 of nivolumab using a dosage of between about 1-5 mg/kg, which translates, in an average human (See “Biophysical data tables”), to a dosage falling within a range of about 70-350 mgs, a dose range overlapping and therefore rendering obvious that of instant claims 28 and 47.  (Pg.17-18), see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Lebwohl describes dosing the immunomodulatory agent on a schedule that varies from once a week to once every 4 weeks, over a period of 60 minutes, addressing limitations of Claims 37, 40, and 44.  (Pg. 18).  Lebwohl indicates that these therapeutic regimens may suitably be combined with any of a variety of additional therapeutic interventions, including the radiation therapy of instant Claim 67.  (Pg. 18-19).
Despite the breadth of Lebwohl’s teachings, the instantly claimed rivoceranib (apatanib) is not recited as the particular EGFR inhibitor to be combined with the PD-1 inhibitors to treat NSCLC.
Zhang indicates that the instantly claimed apatanib (YN968D1) is also known to be useful as a VEGFR-2 selective inhibitor useful in the treatment of NSCLC, (Pg. 6075), with Tian indicating that YN968D1 is in fact the mesylate salt of apatanib per the requirements of instant Claim 4.  (Abs.).  
It would have been prima facie obvious to have combined the VEGFR-2 inhibiting apatinib mesylate with the PD-1 inhibiting nivolumab of Lebwohl to arrive at a method of treating NSCLC employing synergistic combinations of apatinib and nivolumab according to the instant claims.  One having ordinary skill in the art would have been motivated to do so owing to the fact that the instantly claimed methods of treating NSCLS and reducing the size of lesions associated therewith amount to simple selections of combinations of VEGFR inhibitors and PD-1 inhibitors.  The art establishes the obviousness of selecting nivolumab as a PD-1 inhibitor from within the teaching of Lebwohl, because it is specifically listed as a PD-1 inhibitor usefully combined with additional chemotherapeutic agents to treat cancers with the expectation that such a combination would effectively treat cancer.  Taking into consideration that the skilled artisan would have known that the apatanib mesylate of the instant claims was a VEGFR inhibitor known to be useful in the treatment of cancers including the instantly claimed NSCLC, the combination of the instantly claimed apatinib and nivolumab is prima facie obvious.  This is because not only does Zhao specifically advocate for combinations of PD-1 inhibitors and VEGFR inhibitors with the expectation that such combinations provide synergistic antitumor effect, but also because it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have threated NSCLC, including reducing the size of lesions associated therewith, by combining an VEGFR inhibitor such as apatinib with a PD-1 inhibitor such as nivolumab, either alone or in combination with radiation therapy, according to the instant claims from within a prior art disclosure, to arrive at methods of treating NSCLC “yielding no more than one would expect from such an arrangement.”  Employing apatanib mesylate as the EGFR inhibitor in this instant appears to be little more than the selection of a particular component from among many disclosed by the prior art, based on its recognized suitability for its intended use.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985); Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364 (Fed. Cir. 2012) (finding a “strong case of obviousness based on the prior art references of record. [The claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).

Claims 1, 4, 5, 7, 16, 18, 25, 28-31, 33, 37, 40, 44, 47, 49, 52, 64-69, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Lebwohl, Biophysical Data Table, Zhang, and Tian as applied to claims 1, 4, 18, 25, 28-31, 33, 37, 40, 44, 47, 49, 52, 64-69, and 72  above, and further in view of Li (Jin Li, et al, Safety and Pharmacokinetics of Novel Selective Vascular Endothelial Growth Factor Receptor-2 Inhibitor YN968D1 in Patients with Advanced Malignancies, 10 BMC Cancer 529 (2010)).
Zhao, Lebwohl, Biophysical Data Table, Zhang, and Tian, discussed in greater detail above, suggest methods of treating NSCLC with reduced side effects, including reducing the size of lesions associated therewith, by combining an EGFR inhibitor with a PD-1 inhibitor such as nivolumab, either alone or in combination with radiation therapy, in methods of treatment addressing the limitations of the instant claims.
However, none of the Zhao, Lebwohl, Biophysical Data Table, Zhang, and Tian references suggest apatinib dosages addressing the limitations of Claims 5, 7, 16, 18, or 25.
Li indicates that capsules, addressing Claim 18, of apatinib in doses ranging from 250-1000 once daily, a range overlapping and therefore rendering obvious that of instant claims 5, 7, and 16, were shown to provide blood plasma concentrations suggested to be effective in the treatment of a variety of cancers involving, among other organs, the lungs.  (Pg. 2-4, 7).  See Peterson, supra.
It would have been prima facie obvious to have used a dose of apatanib overlapping that of the instant claims in the treatment of NSCLC according to the combined teachings of Zhao, Lebwohl, Biophysical Data Table, Zhang, and Tian owing to the fact that the art, via Li, establishes that such dosages orally delivered by capsule provide effective antitumor activity.  IN the context of a treatment of cancer, then, these dosages would be expected to impart such activity to the methods suggested by Lebwohl, Biophysical Data Table, Zhang, and Tian, rendering the instant claims obvious thereby.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).  While the art is silent as to administering the apatinib in divided dosages per the requirements of Claim 25, it must be remembered that simply duplicating steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 1, 4, 18, 25, 28-31, 33, 37, 40, 44, 47, 49, 52, 64-70, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Lebwohl, Biophysical Data Table, Zhang, and Tian as applied to claims 1, 4, 18, 25, 28-31, 33, 37, 40, 44, 47, 49, 52, 64-69, and 72 above, and further in view of Nishino (Mizuki Nishino, et al, Radiographic Assessment and Therapeutic Decisions at RECIST Progression in EGFR-Mutant NSCLC Treated with EGFR Tyrosine Kinase Inhibitors, 79 Lung Cancer 283 (2013)).
Zhao, Lebwohl, Biophysical Data Table, Zhang, and Tian, discussed in greater detail above, suggest methods of treating NSCLC with reduced side effects, including reducing the size of lesions associated therewith, by combining an EGFR inhibitor with a PD-1 inhibitor such as nivolumab, either alone or in combination with radiation therapy, in methods of treatment addressing the limitations of the instant claims.
However, none of the Zhao, Lebwohl, Biophysical Data Table, Zhang, and Tian references suggest measuring lesion size using, for example computerized tomography addressing the limitations of Claim 70.
This is addressed by the teachings of Nishino, which indicates that CT scans are commonly employed to measure NSCLC lesion sizes during treatment.  (Pg. 284).  The use of a CT scan to measure lesion response described by Lebwohl amounts to little more than the use of an art-recognized method to achieve what the art implies.

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.
Applicants argument that Lebwohl teaches away from combining a VEGFR inhibitor and a PD-1 inhibitor is unpersuasive as inaccurate, as nothing of Lebwohl discourages, discredits, or otherwise criticizes such a combination.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicants assertion that the examiner ahs relied on an impermissible “obvious to try” rationale is likewise unpersuasive, as the examiner has as no point articulated such a rationale, instead pointing to the fact that the art of record at the time of the instant application established that each of the claimed apatinib and nivolumab were known to be useful in the treatment of, among others, NSCLC.  It has long been held that Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Applicants assertion that the “synergy” observed by combining a PD-1 inhibitor such as nivolumab with a VEGFR inhibitor such as apatinib somehow patentably distinguishes the method  claimed from the prior art is unpersuasive, as Zhao establishes that antitumor synergy observed by combining PD-1 inhibitors with VEGFR inhibitors was, at the time of the instant application, known.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613